Citation Nr: 1709996	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for pigmentary glaucoma.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of neck injury, cervical spine degenerative joint disease (DJD), canal stenosis at C5-C6, orthopedic manifestations specific to the cervical spine.

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of neck injury, cervical spine DJD, canal stenosis at C5-C6, neurological manifestations of the left upper extremity.

4.  Entitlement to service connection for multiple sclerosis with unsteady gait and slurred speech.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to December 1997 and has additional unspecified periods of Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in September 2009 and May 2011.  In February 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

In a statement received in December 2014 (on VA Form 21-0958, "Notice of Disagreement"), the Veteran appears to have raised the issue of his entitlement to compensation benefits for residuals of appendix surgery.  The Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  As the appeal is being remanded, the Veteran will still be offered an opportunity to have a second hearing in the appeal if it is not returned for final adjudication prior to the undersigned VLJ's retirement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to: (1) obtain outstanding VA treatment records; (2) provide an examination to determine the current severity of the Veteran's service-connected eye disability; (3) provide an examination to determine the current severity of the Veteran's service-connected cervical spine disability, to include orthopedic and neurologic manifestations; (4) obtain a medical opinion to determine the date of onset and etiology of the Veteran's multiple sclerosis; and (5) identify periods of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).


All Claims on Appeal

During the Veteran's February 2016 Board hearing, he testified that he only receives medical treatment at the Atlanta VA medical center, he is evaluated approximately twice per year for treatment for his service-connected eye disability, and he had a neurological examination and an eye examination in January 2016.  Notably, the claims file includes treatment records dated up to May 2013; thus, the Board finds that there are pertinent, outstanding records that VA must obtain on remand.  38 U.S.C.A. § 5103A(c)(1)(B) (West 2015); 38 C.F.R. § 3.159(c)(1) (2016).

Claims for Increased Ratings for Service-Connected Eye and Cervical Spine Disabilities

In March 2011 and June 2011, the Veteran reported that his service-connected eye disability and cervical spine disabilities have worsened.  Generally, VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  As review of the claims file indicates that the Veteran's last pertinent VA compensation and pension examinations of record were provided in 2010, examinations must be provided on remand.

Claim for Service Connection for Multiple Sclerosis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Here, during the Veteran's Board hearing, he testified that he served on Parris Island, at Camp Lejeune, at Camp Pendleton, and in Yuma, Arizona.  He asserted that many of these locations have been identified as superfund cleanup sites by the Environmental Protection Agency due to the presence of contaminants of concern (COCs).  The Veteran asserts that his exposure to COCs caused his multiple sclerosis, which VA treatment records indicate may have manifested in 2008.  In light of the foregoing, the Board finds that VA must take appropriate steps to verify the locations of the Veteran's active duty and Reserve service and obtain a medical opinion that addresses the likely etiology of his multiple sclerosis, to include as due to environmental contaminants.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board notes that the Veteran has also asserted that his June 2007 cervical spine injury and residuals caused him to develop multiple sclerosis.  Although a medical opinion regarding this theory of entitlement was obtained in July 2010, the Board finds that another opinion that specifically addresses whether the Veteran's service-connected cervical spine disability aggravated his multiple sclerosis should be obtained on remand because the July 2010 examiner's opinion is inadequate as to this matter.  See 38 C.F.R. § 3.310(b) (2016) (noting that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury may be service connected); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).
Additionally, the Board notes that a veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2015); 38 C.F.R. § 3.1(d) (2016).  The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2016).

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22)-(24); 38 C.F.R. § 3.6(a).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C.A. § 101(2), (24); see Acciola v. Peake, 22 Vet. App. 320, 324 (2008).

Notably, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Hill v. McDonald, 28 Vet. App. 243, 252-53 (2016).  Here, the evidence of record indicates that the Veteran is service connected for cervical spine disabilities that were incurred as a result of a June 2007 injury that was sustained in the line of duty during a period of Reserve service, but the nature and length of that period of service is unclear.

In light of the foregoing, to include indications that the Veteran's multiple sclerosis may have manifested in 2008, the Board finds that VA must take reasonable steps to clearly identify the Veteran's periods of ACDUTRA and INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding and pertinent records of VA treatment since May 2013. Additionally, any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  Attempt to verify all periods of the Veteran's service by contacting all appropriate record sources.  As precisely as possible, do the following: (a) identify where the Veteran served on active duty, active duty for training, and inactive duty for training; and (b) identify periods of active duty, active duty for training, and inactive duty for training.  In doing so, note the sources of the information obtained to identify the Veteran's periods of recognized service.  All efforts to contact record sources and any negative responses should be documented in the claims file.

After completing the requested development, issue a memorandum that addresses whether the Veteran was exposed to environmental contaminants during service.

In addition, ensure that all available service treatment records have been associated with the claims file.  Again, all efforts to contact record sources and any negative responses should be documented in the claims file.

3.  After associating any outstanding treatment records with the claims file, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected pigmentary glaucoma.  The Veteran's claims file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished.

The examiner should report the frequency and severity of all symptoms of the Veteran's pigmentary glaucoma, and the report should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report, which must reflect the reporting clinician's consideration and analysis of both the medical and lay evidence of record.

4.  After associating any outstanding treatment records with the claims file, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected cervical spine disability, to include any orthopedic and neurologic manifestations.  The Veteran's claims file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished. 

The examiner should determine the range of motion of the Veteran's cervical spine, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  The VA examiner should state whether the cervical spine is or can be considered a "weight-bearing joint" for purposes of range of motion testing of the joint.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

With regard to neurologic manifestations, the examiner is asked to exclude from his or her consideration any symptoms or manifestations of the Veteran's multiple sclerosis.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report, which must reflect the reporting clinician's consideration and analysis of both the medical and lay evidence of record.

5.  After completing the development requested above, obtain a medical opinion from an appropriate clinician regarding the nature and etiology of the Veteran's multiple sclerosis.  The Veteran's claims file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished.
   
   (a) After reviewing the medical evidence of record, provide a likely date of onset of the Veteran's multiple sclerosis based on his statements regarding the onset of his symptoms and the medical evidence of record.
   
   (b) Provide an opinion as to whether it is at least as likely as not that the Veteran's multiple sclerosis had its onset during his period of active service (September 1994 to December 1997) or an identified period of active duty for training or inactive duty for training.
   
   (c) Provide an opinion as to whether it is at least as likely as not that the Veteran's multiple sclerosis had its onset between December 1997 and December 2004, which is within 7 years of his discharge from active service.  See 38 C.F.R. § 3.307(a)(3) (2016) (indicating that service connection may be granted for multiple sclerosis that became manifest to a degree of 10 percent or more with 7 years from the Veteran's date of separation from service).
   
   (d) Provide an opinion as to whether it is at least as likely as not that the Veteran's multiple sclerosis was caused by his period of active service (September 1994 to December 1997) or an identified period of active duty for training or inactive duty for training, to include any verified exposure to environmental contaminants during service or his June 2007 motor vehicle accident.
   
   (e) Provide an opinion as to whether it is at least as likely as not that the Veteran's multiple sclerosis was caused.
   
   (f) Provide an opinion as to whether it is at least as likely as not that the Veteran's multiple sclerosis was aggravated by his service-connected cervical spine disability.  If aggravation is found, the clinician should do the following: note when his cervical spine disability first began aggravating his multiple sclerosis; provide a baseline level of severity for his multiple sclerosis prior to aggravation by the cervical spine disability; and identify the permanent, measurable increase in disability resulting from the aggravation.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report, which must reflect the reporting clinician's consideration and analysis of both the medical and lay evidence of record.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

6.  Ensure that the requested development has been completed and undertake any additional development as may become necessary.

7.  Readjudicate the claims on appeal and undertake any additional development deemed necessary.  The Board notes that VA must consider the Veteran's service connection claim in a matter consistent with VA's policies regarding the handling of claims based on exposure to contaminants during service.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case, and allow for a reasonable period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

